               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




KENNETH EUGENE                        CV 19-9861 DSF (RAOx)
SADBERRY,
    Plaintiff,                        Order to Show Cause re
                                      Dismissal for Improper Venue
                 v.

DEVIENY CONSTRUCTION
COMPANY, INC., et al.,
    Defendants.



   Plaintiff, a pro se citizen of Georgia, filed this case against a
Mississippi corporation and its agent for service of process concerning
events that appear to have occurred entirely within Mississippi. Given
that neither Defendant appears to reside in this District and no part of
the events or omissions giving arise to the claim appear to have
occurred in this District, see 28 U.S.C. § 1391, Plaintiff is ordered to
show cause, in writing, no later than December 16, 2019, why this case
should not be dismissed for lack of proper venue.

   IT IS SO ORDERED.




   Date: December 2, 2019            ___________________________
                                     Dale S. Fischer
                                     United States District Judge
